Citation Nr: 0902898	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-21 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for vitamin deficiency. 

2.  Entitlement to service connection for liver disability. 

3.  Entitlement to service connection for cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO, in part, denied service 
connection for vitamin deficiency, low back, liver and 
cervical spine disabilities.  The veteran timely appealed the 
RO's July 2004 rating decision to the Board. 

In April 2006, the veteran testified before a Hearing Officer 
concerning the instant service connection claims at the New 
York, New York RO.  A copy of the hearing transcript has been 
associated with the claims file.  

In a May 2008 statement to VA, the veteran canceled his 
request for a hearing before a Veterans Law Judge at a local 
RO.  Thus, his hearing request is considered withdrawn.  See 
38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

In a September 2008 written argument to the RO, the veteran's 
representative indicated that the claims for service 
connection for low back and cervical spine disabilities were 
one issue.  (See, written argument, prepared by the veteran's 
representative, dated September 17, 2008).  Thus, based on 
the foregoing statement, the Board has morphed the two 
aforementioned service connection claims, and re-
chararcterized the issue as entitlement to service connection 
for cervical spine disability, as reflected on the title 
page.  




FINDINGS OF FACT

1.  On September 3, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, through his authorized representative, Disabled 
American Veterans, that a withdrawal of the appeal with 
respect to "all issues except entitlement to service 
connection for a cervical spine claimed as neck condition."  
(e.g., issues of entitlement to service connection for 
vitamin deficiency and liver disability).  

2.  The veteran's current cervical spine disability is 
etiologically related to a whiplash-type injury that occurred 
during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with respect to 
the issue of entitlement to service connection for vitamin 
deficiency have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with respect to 
the issue of entitlement to service connection for liver 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  Cervical spine disability was incurred during military 
service.  
38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn his 
appeal with respect to the issues of entitlement to service 
connection for vitamin deficiency and liver disability and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding these two service 
connection issues. 

Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to the matters of entitlement to 
service connection for vitamin deficiency and liver 
disability and they are dismissed.

II.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice and the evidence currently 
of record is sufficient to substantiate his claim for service 
connection for cervical spine disability.  Therefore, no 
further development of the record is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

III.  Legal Analysis

The veteran contends that his current cervical spine 
disability is the result of a whiplash-type accident that 
occurred during military service.  To this end, he maintains 
that while working as a machinist, he was struck by a live 
electrical wire, which knocked him off his feet and caused 
him to fall backward onto the ground.  He alleges that he 
received stitches to his head.  (See, VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the 
veteran in September 2007).  

The Board finds that the preponderance of the evidence 
supports the veteran's claim for service connection for 
cervical spine disability.  In reaching the foregoing 
conclusion, service medical records reflect that in June 
1969, the veteran received sutures for a laceration to the 
right side of the forehead.  The laceration was noted to have 
healed well.  These same treatment records, however, are 
devoid of any reference to a whiplash-type injury, fall, and 
subjective complaints and/or clinical findings referable to 
the cervical spine, coincident to the above-referenced 
laceration to the forehead. (See, service medical records, 
dated in June 1969).  Indeed, the remainder of the service 
medical records, to include a January 1970 service discharge 
examination report, are entirely silent for any reference to 
the cervical spine.  The veteran's spine was evaluated as 
"normal" at service discharge.  (See, January 1970 service 
separation examination report).  

The post-service medical evidence confirms that the veteran 
currently has a cervical spine disability, namely cervical 
spondylosis at C5-7 with right neural foraminal narrowing at 
C5-6.  (See, April 2008 VA physician's report, containing 
findings of cervical spondylosis at C5-7 with right neural 
foraminal narrowing at C5-6 from an October 1993 magnetic 
resonance imaging scan of the cervical spine).  These records 
are also consistent in noting the veteran's continued 
complaints of chronic neck pain as a result of a whiplash-
type injury sustained during active military service.  In 
support of his contentions, the veteran's submitted opinions 
from his treating VA physician, dated in April 2006 and April 
2008.  In these reports, the VA physician indicated that he 
had been treating the veteran for cervical neck pain since 
November 2003.  After a physical evaluation of the veteran 
(April 2008), the VA physician affirmatively concluded that 
the veteran's chronic neck pain was due to post-traumatic 
arthritis that had developed after he had sustained a 
whiplash-type injury to his cervical spine during military 
service.  The VA physician bolstered his conclusion by 
stating that it could take years for chronic inflammation 
from a poorly-healed injury to lead to the development of 
skeletal osteophytes.  He further indicated that pain could 
also develop years after an initial insult.  (See, VA 
opinions, dated in April 2006 and April 2008).  

The Board has found the veteran's contentions concerning his 
in-service injury to the cervical spine to be credible.  The 
medical evidence confirms that he has a cervical spine 
disability, namely cervical spondylosis at C5-7 with right 
neural foraminal narrowing at C5-6.  The veteran's treating 
VA physician has stated that his chronic neck pain is due to 
post-traumatic arthritis that had developed after he had 
sustained a whiplash-type injury to his cervical spine during 
military service.  There is no other opinion that refutes the 
VA physician's conclusions.

Accordingly, the Board concludes that entitlement to service 
connection for cervical spine disability is in order.
ORDER

The appeal of entitlement to service connection for vitamin 
deficiency and liver disabilities is dismissed.

Service connection for cervical spine disability is granted.



___________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


